

115 HR 3673 IH: Protecting Against Tyranny and Responsible Imports Act (PATRIA) of 2017
U.S. House of Representatives
2017-09-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3673IN THE HOUSE OF REPRESENTATIVESSeptember 5, 2017Mr. Coffman introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo impose a ban on the importation of certain petroleum products from Venezuela.
	
 1.Short titleThis Act may be cited as the Protecting Against Tyranny and Responsible Imports Act (PATRIA) of 2017. 2.Prohibition on importation of petroleum products from Venezuela (a)In generalNo person may import into the customs territory of the United States any petroleum product described in subsection (b) that is the product of Venezuela.
 (b)Petroleum products describedThe petroleum products described in this subsection are products provided for in the following headings of the Harmonized Tariff Schedule of the United States:
 (1)Heading 2709. (2)Heading 2710.
 (3)Heading 2711. (4)Heading 2713.
 (c)Rule of constructionFor purposes of the prohibition in subsection (a), the term import includes withdrawal from warehouse for consumption. (d)TerminationThis section terminates on the date on which the President certifies to Congress that the Government of Venezuela has dissolved the Constituent Assembly and restored the National Assembly in accordance with the results of the parliamentary elections in 2015.
			